*691Opinion of the Court
Robert E. Quinn, Chief Judge:
A board of review affirmed the accused’s conviction of two specifications similar to those before us in United States v Lightfoot, 7 USCMA 686, 23 CMR 154, decided this date. We granted the accused’s petition for review.
For the reasons set out in the Light-foot case, the decision of the board of review is reversed. The findings of guilty of specifications 1 and 2 of Charge I are hereby set aside, and ordered dismissed. The record of trial is returned to The Judge Advocate General of the Air Force for submission to the board of review for reassessment of an appropriate sentence on the basis of the remaining findings of guilty on the other charges.
Judges Latimer and Ferguson concur.